Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip Mizrach appeals the district court’s orders denying relief in his Federal Tort Claims Act action and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mizrach v. United States, No. 1:11-cv-01153-WDQ (D. Md. Feb. 7, 2012; July 10, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.